                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             CV 18-9762-SVW (AS)                                   Date   July 26, 2019
 Title           Justin Case Thompson v. Arroyo Grand Police Department, et al.



 Present: The Honorable         Alka Sagar, United States Magistrate Judge
             Alma Felix                                                       N/A
            Deputy Clerk                                             Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                  N/A
 Proceedings (In Chambers):                       Order to Show Cause Re: Lack of Prosecution



       On November 20, 2018, Justin Case Thompson (“Plaintiff”) filed a pro se civil rights
Complaint pursuant to 42 U.S.C. § 1983. (Docket Entry No. 1). The Court subsequently
granted Plaintiff’s application to proceed in forma pauperis. (Docket Entry No. 5). On
December 18, 2018, the Court screened and dismissed the initial complaint, with leave to
amend. (Docket Entry No. 13). On January 29, 2019, Plaintiff filed a First Amended
Complaint, and on February 13, 2019, the Court dismissed the First Amended Complaint with
leave to amend. (Docket Entry Nos. 17-18).

       On April 5, 2019, when Plaintiff failed to file a Second Amended Complaint by the
deadline, the Court issued an Order to Show Cause directing Plaintiff to respond by April 30,
2019. (Docket Entry No. 19). On April 29, 2019, Plaintiff filed a Second Amended Complaint,
and on May 10, 2019, the Court dismissed the Second Amended Complaint with leave to
amend. (Docket Entry No. 20-21). Plaintiff was directed to file a Third Amended Complaint
“no later than 30 days from the date of [the Court’s Order].” (Id. at 5).

       To date, Plaintiff has failed to file a Third Amended Complaint or request a further
extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in
writing, no later than August 16, 2019 why this action should not be dismissed with prejudice
for failure to prosecute. This Order will be discharged upon the filing of a Third Amended
Complaint that cures the deficiencies in the last pleading or upon the filing of a declaration
under penalty of perjury stating why Plaintiff is unable to file a Third Amended Complaint. A
copy of the Court’s May 10, 2019 Order is attached for Plaintiff’s convenience.


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
 No.            CV 18-9762-SVW (AS)                                     Date       July 26, 2019
 Title          Justin Case Thompson v. Arroyo Grand Police Department, et al.


      If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form is
attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to
this Order will result in a recommendation that this action be dismissed with prejudice
under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders.

cc: Stephen V. Wilson
    United States District Judge

                                                                               0       :    00
                                                 Initials of Preparer                AF




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                    Page 2 of 2
